Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, namely JP07-329395 to Kaneko and U.S. Patent No. 6,398,434 to Corrigan, Jr., each teach means for providing adjustable pressure to a thermal printing head for printing on a medium nipped between the printing head and a platen as described in the rejection of 8/10/2021.  However, Kaneko and Corrigan fail to reasonably suggest that the elastic member of such means be separated from a location where the pressing member exerts force on the thermal head as now required by independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KRISANNE M JASTRZAB/Patent Reexamination Spec., Art Unit 3991                                                                                                                                                                                                        
Conferees:

/ELIZABETH L MCKANE/Specialist, Art Unit 3991